DETAILED ACTION
Status of the Claims
Claims 1-21 are currently pending and under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention.
“BusinessWire” teaches that Derma Sciences (which is the Applicant of this invention and is partnered with Comvita- See paragraph 2) made Medihoney™ publically available in the US in 2008 and that an article was published in “Wounds” journal in September 2007 teaching that Medihoney™ manages chronic and acute wounds and burns.  Simon et al. teaches that Medihoney™ is sold in the US, the UK, and Australia and contains Manuka honey, is irradiated (See page 168), and has a pH of 4.4.  Medihoney™ Antibacterial Wound Gel* teaches that the ingredients of Medihoney are Manuka Honey (Medical Grade), Myristyl Myristate (Thickener), and Caprylyl / Capryl Glucoside (Surfactant) (See “Ingredients” under “Important information”).
Although BusinessWire does not expressly teach that the composition contains the ingredients in the amounts claimed, the instantly claimed irradiation level, that the composition is storage stable, that the viscosity is as claimed, or that the honey has the instantly claimed properties, the claimed functional properties are intrinsic to the preparation taught by BusinessWire because the formulation taught by BusinessWire appears to be the same as disclosed in the instantly claimed invention of Applicant. Thus, the composition taught by BusinessWire would inherently have the instantly claimed properties.
Therefore, the reference anticipates the instantly claimed invention.
*Please note that the Medihoney™ Antibacterial Wound Gel reference is not being cited as art within the above USC 102 but instead is being cited to show that the ingredients of Medihoney™ are one and the same as those claimed by Applicant.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moloney (A*), in view of Ash (U).
Moloney teaches a therapeutic composition comprising honey or a honey derivative in an amount of 50% of the composition and that the amount of honey can be 80% (which reads on claim 11. Although Moloney does not expressly teach that the honey has peroxide and non-peroxide activity, the activity is inherent to the honey taught by Moloney, since the honey claimed and that taught by Moloney are one and the same), a fatty ester wax or wax-like compound in an amount of 1-50% and a non-ionic surfactant in an amount of 2- 10%. Moloney further teaches that the fatty ester wax can be or contain myristyl myristate (which reads on claims 8 and 9) (please note that although Moloney does not teach the melting point of myristyl myristate, that the melting point is inherent to the myristyl myristate taught by Moloney, since the myristyl myristate claimed and that taught by Moloney are one and the same, since they are the same compound) and that the composition is sterilized by applying at least one dosage of gamma irradiation. Moloney further teaches that the composition can be in the form of a gel (See paragraph 0028) for topical application and can be used for cosmetic purposes. Moloney further teaches that the formulation is the composition is stable and the remains stable and homogenous after irradiation at levels between 25-35 kGy (See paragraph 0041).  Moloney further teaches that each of the ingredients in the composition are known to be stable and inert and that the present invention reduces the problems associated with raw honey used in treatment of wounds (See paragraph 0062).
Although Moloney does not expressly teach that the composition is storage stable for the amount of time claimed, that the viscosity is as claimed or that the honey has the instantly claimed properties, the claimed functional properties are intrinsic to the preparation taught by Moloney because the formulation taught by Moloney contains honey, myristyl myristate and a surfactant, which appears to be the same as disclosed in the instantly claimed invention of Applicant. Thus, the honey based topical composition taught by Moloney would intrinsically have the instantly claimed properties.
Ash teaches that caprylyl/capryl glucoside is a nonionic surfactant that is commonly used in cosmetics and dermaceuticals and is not irritating (please note that the source of the fatty acid is not patentably distinct because a plant derived compound caprylyl/capryl glucoside is structurally identical synthetic caprylyl/capryl glucoside).
It would have been obvious to modify the composition used in the method taught by Moloney to use caprylyl/capryl glucoside as the nonionic surfactant because at the time the invention was made, it was known that a topical composition comprising honey and fatty acid ester/myristyl myristate contains a nonionic surfactant ranging in size and that caprylyl/capryl glucoside is a nonionic surfactant that is commonly used is cosmetics and dermaceuticals as clearly taught by the above references.
Thus, an artisan of ordinary skill would reasonably expect that using caprylyl/capryl glucoside, which is a commonly employed nonionic surfactant, in combination with honey and fatty acid ester/myristyl myristate would provide a gentle topical composition for treatment of wounds and for skin care. This reasonable expectation of success would motivate the artisan to use caprylyl/capryl glucoside, which is a commonly employed nonionic surfactant, in combination with honey and fatty acidester/myristyl myristate to formulate an effective and gentle topical composition for treating wounds andfor skin care based upon the beneficial teachings of the above references.
Moreover, it would have been merely a matter of judicious selection to one of ordinary skill in the art at the time the invention was made to modify the referenced composition because it would have been well in the purview of one of ordinary skill in the art practicing the invention to pick and choose an amount of each ingredient, a suitable viscosity and pH to provide increased stability and skin safety. Thus, the claimed invention is no more than the routine optimization of a result effect variable.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10765707. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent ‘707 are drawn to “a composition for treating a patient wherein the composition consists of: a. 80 wt % honey; b. 5 wt % caprylyl capryl glucoside; and c. 15 wt % of myristyl myristate; wherein the composition has been subjected to a sterilization effective dosage of radiation and is storage stable for a time period of at least 24 hours at 40° C.”.  Then instantly claimed invention recites a range of an amount of honey and also contains open claim language (claim 1) and “consisting essentially of” language in claim 21.  The claims of the ‘707 patent are considered to be anticipatory because they encompass the instantly claimed invention due to their narrower scope.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571) 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy L Clark/
Primary Examiner, Art Unit 1655